Citation Nr: 0802433	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-34 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected scar between the last two 
fingers of the veteran's right hand. 

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to April 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The veteran contends that his service-connected superficial 
scar has caused him to develop arthritis in his right hand.  
It is unclear whether the veteran intends to raise a 
secondary service connection claim for arthritis.  The Board 
may only exercise jurisdiction over an issue after a veteran 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  Accordingly, the issue of a possible 
secondary service connection claim for arthritis is referred 
to the RO for appropriate consideration.

The issues of service connection for bilateral hearing loss 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDING OF FACT

The veteran's superficial service-connected scar between the 
last two fingers of his right hand is not manifested by pain 
upon examination, instability, or limitation of motion of the 
hand, and it does not cover an area or areas of 144 square 
inches or greater.


CONCLUSION OF LAW

The criteria for a compensable disability rating for a 
service-connected scar between the last two fingers of the 
veteran's right hand have not been met for any period of the 
claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, 
Diagnostic Code 7804 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance
	
VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).   

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in October 2004 that fully addressed all 
four notice elements.  The letter informed the veteran of 
what evidence was needed to establish the benefits sought, of 
what VA would do or had done, what evidence the veteran 
should provide, and essentially instructed him to submit any 
evidence in his possession that pertained to his claim.   

The Board acknowledges that no letter provided the veteran 
with information on how effective dates are assigned, as 
discussed by the United States Court of Appeals for Veterans 
Claims (hereinafter the Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, for the reasons 
stated below, the Board finds that the evidence is against 
the veteran's claim for an increased rating, and, as such, 
any deficiency with respect to this notice is moot.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's increased 
rating claim that VA has not sought.  The veteran's service 
medical records and VA medical treatment records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA examination in November 2004.  
38 C.F.R. § 3.159(c)(4).  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issue on appeal, and that VA 
has satisfied the duty to assist.   

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the increased rating claim that has not been 
obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Rating for Right Hand Scar

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2007).  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2007).  Evaluation 
of a disability includes consideration of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.
 
While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

For historical purposes, it is noted that by a December 1994 
RO decision, service connection was established for the 
residuals of a laceration of two right hand fingers, based on 
the review of the veteran's service medical records which 
showed that he sustained a superficial laceration of his last 
two fingers in August 1963.  

The veteran's service-connected scar is, and has been, 
evaluated using criteria found at 38 C.F.R. § 4.118, 
Diagnostic Codes 7804.  A noncompensable (zero percent) 
rating is currently assigned based on evidence that the 
veteran's scar is not visible and is not painful on 
examination.  

Initially, the Board notes that Diagnostic Code 7800 is not 
applicable, as it provides criteria for evaluation of 
disfigurement of the head, face, or neck.  Diagnostic Code 
7801 provides for assignment of a 10 percent rating for 
scars, other than on the head, face, or neck, which are deep 
and cause limited motion in an area exceeding six square 
inches.  Under Diagnostic Code 7802, 10 percent rating is 
warranted for scars covering an area of 144 square inches or 
greater where the scar is superficial and does not result in 
limitation of motion.  Under Diagnostic Code 7803, a 10 
percent rating is warranted for a superficial, unstable scar 
(characterized by a frequent loss of skin covering the scar).  
Under Diagnostic Code 7804, a 10 percent rating is warranted 
for a superficial scar that is painful on examination.  A 10 
percent rating is the maximum allowable under Diagnostic 
Codes 7802, 7803 and 7804.  Otherwise, scars are to be rated 
on the limitation of function of the affected part, under 
Diagnostic Code 7805.  See 38 C.F.R. § 4.118. 

At the November 2004 VA examination, the examiner noted that 
there was no scar anywhere on the veteran's right hand.  

The Board finds that, for the entire period of the claim, 
there is no evidence that the veteran's service-connected 
superficial scar was manifested by pain upon examination, 
instability, or limitation of motion of the hand, and it does 
not cover an area or areas of 144 square inches or greater, 
so as to warrant a compensable rating under Diagnostic Codes 
7801, 7802, 7803, or 7804.  Based upon the guidance of the 
Court in Hart, the Board has considered whether a staged 
rating is appropriate.  However, in the present case, the 
veteran's symptoms remained constant throughout the course of 
the period on appeal and as such staged ratings are not 
warranted.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim for 
increased (compensable) rating.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107;  
Gilbert, supra.  The claim for a compensable disability 
rating for a scar between the last two fingers of the 
veteran's right hand is, therefore, denied.  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral for consideration of 
assignment of an extra-schedular rating under 38 C.F.R. § 
3.321 (2007) is not warranted.


ORDER

A compensable rating for service-connected scar between the 
last two fingers on the veteran's right hand is denied.


REMAND

The veteran served on active duty from May 1960 to April 
1964.  The veteran contends that he was exposed to excessive 
aircraft noise while in service which has caused his current 
hearing loss and tinnitus.  

The veteran's VA medical treatment records contain a February 
2005 audiology report.  The report notes that the veteran 
reported experiencing hearing loss and tinnitus for 12 to 15 
years.  The report notes mild, sloping to moderately-
severe/severe, sensorineural hearing loss bilaterally with 
speech discrimination at 84 percent, as well as constant 
tinnitus.  The VA audiologist who authored the report noted 
that the veteran was exposed to military noise as well as 
occupational and recreational noise.  The VA audiologist did 
not provide an opinion as to whether the veteran's current 
hearing loss and tinnitus are related to his military 
service.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is necessary when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  

Given the preceding evidence, it appears that a VA audiology 
examination for the purpose of a nexus opinion is necessary 
because (1) the record contains competent evidence related to 
a diagnosis of bilateral hearing loss; (2) the veteran 
contends that he was exposed to excessive noise while in 
service; and (3) the evidence indicates that the veteran's 
bilateral hearing loss and tinnitus may be associated with 
his military service.  See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006) (recognizing that the latter element is a low 
threshold).

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The veteran should be afforded a VA 
audiology examination to determine the 
nature and etiology of any current 
bilateral hearing loss and tinnitus.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination of the veteran.  All 
audiological findings, including speech 
recognition scores using the Maryland CNC 
Test, should be reported.  If current 
hearing loss disability or tinnitus is 
shown, then the examiner should offer an 
opinion as to whether it is at least as 
likely as not that such hearing loss 
disability or tinnitus is causally related 
to the veteran's active service.

2.  Then, the AMC should readjudicate the 
claims for service connection for 
bilateral hearing loss and tinnitus.  If 
the determination remains unfavorable to 
the veteran, the AMC must issue a 
supplemental statement of the case to the 
veteran and his representative and provide 
a reasonable period of time in which to 
respond before this case is returned to 
the Board.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


